CATES, Judge.
Found guilty of voluntary manslaughter and given nine years imprisonment, Leonard appeals.
Leonard undisputedly shot his son-in-law, Wesley White. He claims that he did so in self defense.
No lights were on about ten o’clock at night. Mr. and Mrs. White were in bed.
Leonard came up to the screened front porch of the White home. He said that he wanted to talk to White. White, who was drunk, got out of bed, took up a shotgun, cursed Leonard and ordered him away two or three times.
There is no evidence that Leonard obeyed. Next White shot. Leonard, who had a 22 target pistol, shot four times quickly. One bullet went into White’s skull.
There was testimony of an earlier threat on Leonard’s part against White’s life.
By reducing the charged offense to voluntary manslaughter, the jury, in effect, rejected construing Leonard’s using a deadly weapon as making out murder.
Whether Leonard was on territory or in imminent circumstances where he could stand his ground — as in peril or in defense of his daughter — resolved itself into a matter of charging the jury. No complaint of the trial judge’s charging or not charging is pressed here.
We have carefully reviewed the whole record sent up and conclude the judgment below is due to be
Affirmed.